DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 8/20/2021 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract of the disclosure is objected to because it appears to be longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ford US 20190010834 in view of Staffend et al. US 20100050628.

Re claim 1, Ford teaches a constant density heat exchanger (19, Fig. 1), comprising: a housing (implied, see [30]—the heat exchanger has two fluidly separate sides having closed chambers to the ambient environment) extending between a first end and a second end and defining a chamber having an inlet and an outlet [30]; 
a first flow control device (4) positioned at the first end of the housing (at 19) such that the first flow control device (4) selectively allows a working fluid to flow into the inlet of the chamber [31-32]; and 
a second flow control device (17) positioned at the second end of the housing (at 19) such that the second flow control device (17) selectively allows the working fluid to flow out of the outlet of the chamber [31-32], and wherein the first flow control device (4) and the second flow control device (17) are adjustable so as to hold a volume of the working fluid at constant density as a heat source imparts thermal energy thereto [31-32].
Ford fails to teach a first plate positioned at the first end of the housing and rotatable about an axis of rotation such that the first plate selectively allows a working fluid to flow into the inlet of the chamber; and a second plate positioned at the second end of the housing and rotatable about the axis of rotation such that the second plate selectively allows the working fluid to flow out of the outlet of the chamber, and wherein the first plate and the second plate are rotatable about the axis of rotation so as to hold a volume of the working fluid at constant density as a heat source imparts thermal energy thereto. 
Staffend (Figs. 6-7, Abstract and [67-70]) teaches a first plate (46) positioned at the first end of the housing (24) and rotatable about an axis of rotation (22) such that the first plate (46) selectively allows a working fluid to flow into the inlet of the chamber; and a second plate (42) positioned at the second end of the housing (24) and rotatable about the axis of rotation (22) such that the second plate (42) selectively allows the working fluid to flow out of the outlet of the chamber (24), and wherein the first plate (46) and the second plate (42) are rotatable about the axis of rotation (22) so as to hold a volume of the working fluid at constant density as a heat source imparts thermal energy thereto. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Ford with “a first plate positioned at the first end of the housing and rotatable about an axis of rotation such that the first plate selectively allows a working fluid to flow into the inlet of the chamber; and a second plate positioned at the second end of the housing and rotatable about the axis of rotation such that the second plate selectively allows the working fluid to flow out of the outlet of the chamber, and wherein the first plate and the second plate are rotatable about the axis of rotation so as to hold a volume of the working fluid at constant density as a heat source imparts thermal energy thereto” as taught by Staffend, as Staffend teaches an exemplary valve arrangement for opening or closing an orifice into or out of a chamber.  Ford does not appear to disclose any specific valve structure.  It is noted that Staffend does not explicitly state that the valve taught therein varies between open and closed positions, but such is easily changed based on Ford’s teachings that the valves (4 and 17) are opened and closed [31-32].

Re claim 2, Ford and Staffend teach claim 1.  Staffend further teaches wherein: the first plate (46, Figs. 6-7) defines a first port (56) that, when aligned with the inlet (58) of the chamber, allows the working fluid to flow into the inlet (58) of the chamber (24), and the second plate (42) defines a second port (50) that, when aligned with the outlet (48) of the chamber (24), allows the working fluid to flow out of the outlet (48) of the chamber (24).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ford US 20190010834 in view of Staffend et al. US 20100050628, and further in view of Kim et al. US 20110168369.

Re claim 9, Ford and Staffend teach claim 1.  Neither teaches wherein the housing is cylindrically shaped, and wherein the heat source annularly surrounds the cylindrically shaped housing. 
Kim (Fig. 1) teaches wherein the housing (20) is cylindrically shaped, and wherein the heat source (in 10) annularly surrounds the cylindrically shaped housing (20) [17-20]. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the housing is cylindrically shaped, and wherein the heat source annularly surrounds the cylindrically shaped housing” as taught by Kim with the heat exchanger as taught by Ford in view of Staffend, as Kim teaches an exemplary type of heat exchanger for use in the system of Ford.  Ford does not appear to teach a specific type of heat exchanger, and the type of heat exchanger being used in Ford does not appear to have any criticality associated with it.  It is easily understood from Kim that the heat source may be arranged as claimed [17-20].

Re claim 10, the Office relies on the combination of Kim with Ford and Staffend as in the rejection of claim 9, the discussion of which is omitted here for brevity.
That combination teaches wherein the constant density heat exchanger defines an axial direction, and wherein the housing (20 of Kim in Fig. 1) extends between the first end and the second end along the axial direction, and wherein the chamber extends from the first end to the second end of the housing along the axial direction (which would be created by 40 and 44 in Figs. 6-7 of Staffend [67-70]), and wherein the housing has a first axial face (44 of Staffend) at the first end and a second axial face (40 of Staffend) at the second end, and wherein the first axial face (44 of Staffend) defines the inlet (58 of Staffend) of the chamber and the second axial face (40 of Staffend) defines the outlet (48 of Staffend) of the chamber.

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
For each of claims 3-8, the art fails to teach the limitations cited therein (the claims are short, and the reasons for allowance for each individual claim would essentially reproduce the limitations of the body of each claim in its entirety, so such has not been reproduced here, as this singular assertion serves the same purpose).  The best known art for each claim is cited above for rejections.
In claim 11, the recitation of “a housing extending between a first end and a second end and defining a plurality of chambers that are circumferentially arranged; a first plate positioned at the first end of the housing, the first plate defining a first port; a second plate positioned at the second end of the housing, the second plate defining a second port aligned with the first port; and a controller configured to: cause the first plate and the second plate to rotate in unison about an axis of rotation relative to the housing so that the first port and the second port sequentially align with the plurality of chambers one after another, and wherein, when the first port and the second port align with a given one of the plurality of chambers, the first port and the second port simultaneously align respectively with an inlet and an outlet of the given one of the plurality of chambers to allow a first volume of working fluid to enter into the given one of the plurality of chambers through the first port and a second volume of working fluid heated at constant density to exit the given one of the plurality of chambers through the second port,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  The best known art is cited above for rejections, but it fails to teach a plurality of chambers as is claimed.  Claim 16 is allowed for essentially the same reason, as the art fails to teach a plurality of chambers as is claimed.
The remaining claims depend from one of claims 11 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150285183 (Figs. 2a-2e; [66]) and US 20140117670 (Figs. 1 and 2; [21]) teach constant density heat exchangers relevant to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746